Citation Nr: 1100482	
Decision Date: 01/05/11    Archive Date: 01/14/11

DOCKET NO.  09-22 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for loss of teeth due to 
periodontal disease.  

2.  Entitlement to a disability rating in excess of 20 percent 
for TMJ.

3.  Entitlement to a disability rating in excess of 10 percent 
for the residuals of a left foot 4th toe injury.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel

INTRODUCTION

The Veteran had active service from May 1982 to December 1992.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2007 rating decision of the Department 
of Veterans Affairs (VA),  Regional Office (RO), in St. 
Petersburg, Florida.  This decision denied the Veteran's claims 
of service connection for periodontal disease and an increased 
disability rating for the residuals of a left foot 4th toe 
injury.  However, the Veteran's disability rating for the TMJ was 
increased to 20 percent, effective as of March 27, 2007.  Since 
this grant did not constitute a full grant of the benefits sought 
on appeal, this claim is still in appellate status.  AB v. Brown, 
6 Vet. App. 35, 39 (1993).

The issues of entitlement to increased disability ratings for TMJ 
and the residuals of a left foot 4th toe injury are addressed in 
the REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's tooth loss in service was not the result of 
dental trauma or combat but was the result of periodontal 
disease.  

2.  The Veteran was discharged from service in December 1992, and 
his first claim for a dental condition was not received until 
August 2007.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for loss of teeth due to 
periodontal disease have not been met.  38 U.S.C.A. §§ 1131, 
1712, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.381, 4.150 (2010).  

2.  The criteria for service connection for VA dental treatment 
purposes only have not been met.  38 U.S.C.A. §§ 1131, 1712, 5107 
(West 2002); 38 C.F.R. §§ 3.381, 4.150, 17.161 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

In correspondence dated in October 2007, the RO satisfied its 
duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 
2002) and 38 C.F.R. § 3.159(b) (2008).  Specifically, the RO 
notified the Veteran of: information and evidence necessary to 
substantiate the claims; information and evidence that VA would 
seek to provide; and information and evidence that the Veteran 
was expected to provide.  The RO also notified the Veteran of the 
process by which initial disability ratings and effective dates 
are established.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

VA has done everything reasonably possible to assist the Veteran 
with respect to his claim for benefits in accordance with 38 
U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2008).  
Service treatment records have been associated with the claims 
file.  All identified and available treatment records have been 
secured.  The Veteran has been medically evaluated in conjunction 
with his claims.  Thus, the duties to notify and assist have been 
met.

Service connection

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was aggravated 
during service. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2009).

In order to prevail on the issue of service connection for any 
particular disability, there must be evidence of a current 
disability; evidence of in-service occurrence or aggravation of a 
disease or injury; and medical evidence, or in certain 
circumstances, lay evidence, of a nexus between an in-service 
injury or disease and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 
381 F.3d 1163, 1167 (Fed. Cir. 2004); Davidson v. Shinseki, 581 
F.3d 1313, 1316 (Fed. Cir. 2009).

For the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  Continuity 
of symptomatology is required only where the condition noted 
during service is not, in fact, shown to be chronic, or where the 
diagnosis of chronicity may be legitimately questioned.  When the 
fact of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support the 
claim.  38 C.F.R. § 3.303 (2010).

In addition, service connection may be granted for any disease 
diagnosed after service when all the evidence establishes that 
the disease was incurred in service. 38 C.F.R. § 3.303(d) (2010).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for rejecting 
any evidence favorable to the claimant.  See Masors v. Derwinski, 
2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 
(1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not 
accorded to each piece of evidence contained in the record; every 
item of evidence does not have the same probative value.

The Veteran is seeking service connection for bone loss resulting 
in missing teeth and severe periodontal disease.  The Veteran 
contends that during active service, he experienced severe 
periodontal disease and had a number of teeth extracted.  

The Veteran's October 1982 dental examination notes that he 
experienced from severe periodontoclasia related to juvenile 
periodontitis.  In November 1982, the Veteran was noted to have 
isolated severe defects of teeth numbers 3, 4, 9, 14, 19, 25, 26 
and 30.  Subsequently in February 1984, tooth number 9 was 
extracted and replaced with a denture.  The Veteran was also 
informed of the need to have the 3rd molars removed in February 
1984.  A February 1988 treatment record notes that the Veteran 
experienced localized severe "pedoni" that was suggestive of 
juvenile periodontitis.  Teeth numbers 3, 5 and 30 were noted to 
have a hopeless prognosis.  It was recommended that these teeth, 
along with the 3rd molars, be removed.  The Veteran was again 
seen in February 1989 because his partial denture for teeth 
numbers 8 through 10 fell out.  This was replaced.  An August 
1990 treatment record notes that removal of teeth numbers 1, 3, 
5, 14, 16, 17, 30 and 32 was warranted.  In July 1991, teeth 
numbers 1, 16, 17, 30 and 32 were removed.  

The Veteran was afforded a VA dental examination in December 
2004.  According to the examiner, the Veteran had lost teeth 
numbers 9 and 30 as a result of loss of bone from the 
periodontium of the maxilla and the mandible.  The Veteran was 
afforded an additional VA dental examination in May 2007.  This 
examiner concluded that the Veteran did not experienced from loss 
of substance of body of maxilla or mandible, other than as a 
result of periodontal disease.  

Under current VA regulations, compensation is only available for 
certain types of dental and oral conditions, such as impairment 
of the mandible, loss of a portion of the ramus, and loss of a 
portion of the maxilla.  See 38 C.F.R. § 4.150.  Compensation is 
available for loss of teeth if such is due to the loss of 
substance of body of the maxilla or mandible, only if such bone 
loss is due to trauma or osteomyelitis, and not due to the loss 
of the alveolar process as a result of periodontal disease, as 
such loss is not considered disabling.  Id at Note.  Treatable 
carious teeth, replaceable missing teeth, dental or alveolar 
abscesses and periodontal disease will be considered service-
connected solely for the purpose of establishing eligibility for 
outpatient dental treatment.  38 U.S.C.A. § 1712; 38 C.F.R. §§ 
3.381, 4.150.  

In this case, the medical evidence shows missing teeth as a 
result of periodontal disease.  However, the record fails to 
suggest that the Veteran experienced in-service trauma to the 
mouth, and osteomyelitis is not shown.  The Veteran reported 
sustaining a blow to the right side of the face in 1991.  
However, there is no evidence of dental trauma as a result of 
this injury, and the Veteran has not alleged associated 
treatment.  Under these circumstances, service connection for a 
dental disability for VA compensation purposes is not warranted.  
As already noted, replaceable missing teeth and periodontal 
disease are not considered disabling for VA disability 
compensation purposes.  See 38 C.F.R. § 3.381(a); see also 38 
C.F.R. § 4.150.

The Board has also considered whether the Veteran may be entitled 
to service connection for the purpose of entitlement to VA 
outpatient dental treatment.  Legal authority describes various 
categories of eligibility for VA outpatient dental treatment, to 
include Veterans having a compensable service-connected dental 
condition (Class I eligibility); one-time treatment for Veterans 
having a noncompensable service-connected dental condition, 
provided they apply for treatment within a year after service 
(Class II eligibility); those having a noncompensable service-
connected dental condition adjudicated as resulting from a combat 
wound or other service trauma (Class II(a) eligibility); those 
who were detained as a Prisoner of War (POW) (Class II(b) and 
Class II(c) eligibility); those who made prior applications for, 
and received, dental treatment from VA for noncompensable dental 
conditions but were denied replacement of missing teeth that were 
lost during any period of service prior to his or her last period 
of service (Class IIR (Retroactive) eligibility); those having a 
dental condition professionally determined to be aggravating 
disability from an associated service-connected condition or 
disability (Class III eligibility); those whose service-connected 
disabilities are rated at 100 percent by schedular evaluation or 
who are entitled to the 100 percent rating by reason of 
individual unemployability (Class IV eligibility); those who 
participate in a rehabilitation program under 38 U.S.C. chapter 
31 (Class V eligibility) and those who are scheduled for 
admission or who are otherwise receiving care and services under 
chapter 17 of 38 U.S.C. (Class VI eligibility).  38 U.S.C.A. § 
1712; 38 C.F.R. § 17.161.  

In the present case, the Veteran is not compensably service-
connected for any dental disorder, and he did not have any trauma 
to the teeth during active service.  Again, the Veteran reported 
sustaining a blow to the right side of the face while playing 
sports in 1991, but there is no evidence of dental trauma as a 
result of this injury, and the Veteran has not alleged dental 
trauma.  The Veteran is also not service-connected for any 
disability that has been shown to possibly be aggravated by his 
dental disorder, and he does not have a total disability rating 
of 100 percent.  Also, the Veteran did not previously apply for 
dental treatment prior to August 2007.  Service records also 
reveal that the Veteran was not a POW and that he did not incur 
any wounds in combat.  Finally, the Veteran was not participating 
in a rehabilitation program under 38 U.S.C.A., Chapter 31, and 
fixing his dental problems was not medically necessary for a 
medical condition currently under treatment by VA.  For these 
reasons, the Board finds that the Veteran does not qualify for 
Class I, Class II(a), (b), (c), IIR, III, IV, V or VI 
eligibility.  

Regarding Class II eligibility, the following principles apply to 
dental conditions noted at entry and treated during service: (1) 
teeth noted as normal at entry will be service-connected if they 
were filled or extracted after 180 days or more of active 
service.  (2) Teeth noted as filled at entry will be service-
connected if they were extracted or if the existing filling was 
replaced after 180 days or more of active service.  (3) Teeth 
noted as carious but restorable at entry will not be service-
connected on the basis that they were filled during service.  
However, new caries that developed 180 days or more after such a 
tooth was filled will be service-connected.  (4) Teeth noted as 
carious but restorable at entry, whether or not filled, will be 
service-connected if extraction was required after 180 days or 
more of active service.  (5) Teeth noted at entry as 
nonrestorable will not be service-connected regardless of 
treatment during service.  (6) Teeth noted as missing at entry 
will not be service-connected regardless of treatment during 
service.  38 C.F.R. § 3.381(d).  

In February 1984, it was noted that the Veteran needed to have 
the 3rd molars removed.  Subsequently, teeth numbers 1, 16, 17 
and 32 were removed in July 1991.  However, the 3rd molars are 
not to be service-connected for treatment purposes unless disease 
or pathology of the tooth developed after 180 days or more of 
active service, or was due to combat or in-service trauma.  See 
38 C.F.R. § 3.381(e).  There is no evidence to suggest that these 
teeth were removed as a result of disease or other pathology that 
manifested after 180 days or more of active service.  Therefore, 
service connection for the purpose of establishing eligibility 
for dental treatment is not warranted for these teeth.

The Veteran's dental records also indicate that tooth number 30 
was removed in July 1991.  In the instant case, the Veteran was 
noted to have severe defects of teeth numbers 3, 4, 9, 14, 19, 
25, 26 and 30 upon enlistment.  Therefore, it would appear that 
tooth number 30 may have been nonrestorable at the time of 
enlistment, but the record does not specifically indicate this.  
Nonetheless, even if service connection for the purpose of 
establishing eligibility were deemed warranted in this case, the 
Veteran would still not qualify for Class II eligibility. 

Under Class II, those having a service-connected noncompensable 
dental condition or disability shown to have been in existence at 
the time of discharge or release from active service, which took 
place after September 30, 1981, may be authorized any treatment 
indicated as reasonably necessary for the one-time correction of 
the service-connected noncompensable condition, but only if: (i) 
they served on active duty during the Persian Gulf War and were 
discharged or released, under conditions other than dishonorable, 
for a period of active military, naval, or air service of not 
less than 90 days, or they were discharged or released under 
conditions other than dishonorable from any period of active 
military, naval, or air service of not less than 180 days; (ii) 
application for treatment is made within 90 days of such 
discharge or release; (iii) the certificate of discharge or 
release does not bear a certification that the Veteran was 
provided, within the 90 day period immediately before such 
discharge or release, a complete dental examination (including 
dental X-rays) and all appropriate dental treatment indicated by 
the examination to be needed; and (iv) a VA dental examination is 
completed within six months after discharge or release, unless 
delayed through no fault of the Veteran.  38 C.F.R. § 
17.161(b)(1).  

In this case, the Veteran separated from active service in 
December 1992 and did not file a dental claim until August 2007.  
As he did not apply for dental treatment within 90 days of his 
separation from service, the Veteran does not qualify for Class 
II eligibility.  The Veteran does not fall into any eligibility 
class under 38 C.F.R. § 17.161(2)(i). 

Since the preponderance of the evidence is against the claim, the 
provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are 
not applicable.  The Veteran's claim of entitlement to service 
connection for loss of teeth due to severe periodontal disease 
must be denied.


ORDER

Entitlement to service connection for loss of teeth due to 
periodontal disease is denied.  


REMAND

The Veteran contends that he is entitled to a disability rating 
in excess of 20 percent for TMJ and a disability rating in excess 
of 10 percent for the residuals of a left foot 4th toe injury.  
Regrettably, as outlined below, additional evidentiary 
development is necessary before appellate review may proceed on 
these matters.  

The record demonstrates that the Veteran was last afforded VA 
examinations for these disabilities in May 2007.  However, in a 
September 2008 statement, the Veteran indicated that his TMJ 
symptoms were getting worse every day, and that his left foot was 
also worsening.  The duty to conduct a contemporaneous 
examination is triggered when the evidence indicates that there 
has been a material change in disability or that the currently 
assigned disability rating may be incorrect.  See Caffrey v. 
Brown, 6 Vet. App. 377, 381 (1994); see also Snuffer v. Gober, 10 
Vet. App. 400, 403 (1997) (holding that a Veteran is entitled to 
a new examination after a 2 year period between the last VA 
examination and the Veteran's contention that the pertinent 
disability had increased in severity).  Therefore, since it has 
been more than three years since the Veteran's last VA 
examination, and since he has alleged a worsening of his 
disabilities, he should be afforded the opportunity to appear for 
a new VA examination.  

Furthermore, the most recent VA outpatient treatment of record is 
dated February 2007.  Records created since this time should be 
obtained and incorporated into the claims file.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should contact the VA Medical 
Center and obtain copies of the Veteran's 
relevant treatment records since February 
2007.  Any records obtained should be 
incorporated into the Veteran's claims file.  

2.  The RO/AMC shall schedule the Veteran for 
a VA examination before an appropriate 
specialist to determine the current level of 
severity of his service-connected TMJ  
disorder.  The Veteran's claims file and a 
copy of this Remand must be provided to the 
examiner at the time of examination.  All 
indicated tests and studies should be 
performed.

The examination must include any limitation 
of motion of temporomandibular excursion and 
inter-incisal range in millimeters and 
opinion as to the extent, if any, of 
functional loss of use of the jaw due to 
pain, incoordination, weakness, pain on 
flare-ups and fatigability with use.  If 
feasible, such findings should be portrayed 
in terms of degrees of additional loss of 
motion.

The examiner shall also provide opinion as to 
whether there is malunion of the mandible 
and, if so, whether such displacement is 
deemed slight, moderate or severe in degree.

The examiner is also asked to comment on the 
effect of the claimed increase in severity of 
the Veteran's disability and its impact, if 
any, on his employment and activities of 
daily life.  A complete rationale for all 
conclusions reached should be provided.

3.  The Veteran should also be scheduled for 
a VA examination before an appropriate 
specialist to determine the current level of 
severity of his service-connected residuals 
of a left foot 4th toe injury.  The Veteran's 
claims file and a copy of this remand must be 
provided to the examiner at the time of 
examination.  All indicated tests and studies 
should be performed.

The examiner is requested to assess the 
current severity of the service-connected 
left foot 4th toe injury.  The report should 
set forth all objective findings regarding 
the left foot, to include whether the 
disability is deemed to be moderate, 
moderately-severe, or severe.  

The examiner is also asked to comment on the 
impact of the claimed increase in severity of 
the Veteran's left foot 4th toe injury, if 
any, on the his employment and activities of 
daily life.  A complete rationale for any 
opinion expressed shall be provided.

4.  The RO/AMC will then review the Veteran's 
claims file and ensure that the foregoing 
development actions have been conducted and 
completed in full, and that no other 
notification or development action, in 
addition to those directed above, is 
required.  If further action is required, it 
should be undertaken prior to further claims 
adjudication.

5.  The RO/AMC will then readjudicate the 
Veteran's claims.  If the benefits sought on 
appeal remain denied, the Veteran and his 
representative should be provided with a 
Supplemental Statement of the Case.  An 
appropriate period of time should be allowed 
for response.

Thereafter, if appropriate, the case is to be returned to the 
Board, following applicable appellate procedure.  The Veteran 
need take no action until he is so informed.  He has the right to 
submit additional evidence and argument on the matter or matters 
the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The purposes of this remand are to obtain additional 
information and comply with all due process considerations.  No 
inference should be drawn regarding the final disposition of this 
claim as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




______________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


